Citation Nr: 0801050	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  03-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis of the face, ears, and groin, to include as 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for a right testicle 
epididymal cyst, claimed as secondary to seborrheic 
dermatitis due to Agent Orange exposure, or treatment of 
seborrheic dermatitis due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for right 
testicle epididymal cyst, service connection for basal cell 
carcinoma of the back and face, and service connection for 
seborrheic dermatitis of the face, ears, and groin.

The veteran appeared before the undersigned Veterans Law 
Judge in December 2004 and delivered sworn testimony via 
video conference hearing in Cleveland, Ohio.

The Board issued a decision in September 2005 that denied the 
veteran's claims of entitlement to service connection for 
seborrheic dermatitis, right testicle epididymal cyst, and 
basal cell carcinoma.  The veteran appealed the September 
2005 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order dated in October 2006, 
the Court granted a Joint Motion to remand the case for 
readjudication in compliance with directives specified.  That 
Order served to vacate that part of the Board's September 22, 
2005 decision which denied service connection for seborrheic 
dermatitis and for a right epididymal cyst, to include as due 
to Agent Orange exposure.

Contemporaneous to the joint motion, the veteran withdrew his 
claim of entitlement to service connection for basal cell 
carcinoma, including as secondary to Agent Orange exposure.  
38 C.F.R. § 20.204(b), (c) (2007).  The veteran also 
indicated that his claim for service connection of a right 
testicle epididymal cyst also included as secondary to his 
seborrheic dermatitis.

A May 2, 2007 Board decision denied entitlement to service 
connection for a right testicle epididymal cyst, to include 
as secondary to Agent Orange exposure, and remanded the issue 
of entitlement to service connection for seborrheic 
dermatitis of the face, ears, and groin, to include as 
secondary to Agent Orange exposure.  The May 2007 Board 
decision also referred the issue of entitlement to service 
connection for a right testicle epididymal cyst, as secondary 
to seborrheic dermatitis, to the RO for appropriate action.

The veteran appealed the May 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated in November 2007, the Court granted a Joint 
Motion For Partial Remand.  That Order served to vacate that 
part of the Board's May 2007 decision that denied entitlement 
to service connection for a right testicle epididymal cyst, 
to include as secondary to Agent Orange exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The November 2007 Joint Motion noted (page 3), in pertinent 
part, as follows:

Specifically, [the veteran] has raised a 
single claim for compensation for his 
epididymal cyst of the right testicle, 
for which the evidence raises two 
theories of entitlement.  First, [the 
veteran] has asserted that his epididymal 
cyst is related to seborrheic dermatitis, 
which he alleges is caused by his 
presumed exposure to Agent Orange during 
his service in Vietnam.  ...  [The 
veteran's] second theory of entitlement 
is that his epididymal cyst of the right 
testicle is related to the x-ray therapy 
he was given as treatment for seborrheic 
dermatitis.  Because these two theories 
relate to a single claim, both theories 
must be handled together.

The November 2007 Joint Motion continued (pages 3-4), in 
pertinent part, as follows:

Although the October 2006 joint motion 
for remand explicitly noted that [the 
veteran's] claims for entitlement to 
service connection for seborrheic 
dermatitis and an epididymal cyst were 
intertwined, the Board failed [meaning in 
May 2007] to remand the latter claim.  
The parties agree that, regardless of the 
underlying theory of the claim, the Board 
should have remanded the intertwined 
claim for entitlement to service 
connection for an epididymal cyst, as 
well.

The November 2007 Joint Motion went on to state (page 4) that 
the Board in May 2007 should not have referred (to the RO) 
the issue of entitlement to service connection for a right 
testicle epididymal cyst, to include as secondary to 
seborrheic dermatitis.  Upon remand, the Joint Motion noted 
(page 4), the Board should readjudicate the veteran's claim 
for entitlement to service connection for an epididymal cyst 
on all theories reasonably raised by the evidence.

As noted by the November 2007 Joint Motion, the Board must 
determine whether all necessary development has been 
completed, including the provision of a medical examination 
or obtaining a medical opinion on whether it is as least as 
likely as not that the veteran's epididymal cyst is related 
to the treatment the veteran underwent for his seborrheic 
dermatitis.

As for the issue of entitlement to service connection for 
seborrheic dermatitis of the face, ears, and groin, to 
include as secondary to Agent Orange exposure, the veteran 
underwent (in July 2007), as directed by the Board's May 2007 
remand, a VA examination with a medical opinion.  The AOJ, 
however, has not had a chance to adjudicate that claim and to 
issue a supplemental statement of the case and should do so 
in connection with this remand.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should readjudicate the issue 
of entitlement to service connection for 
seborrheic dermatitis of the face, ears, 
and groin, to include as secondary to 
Agent Orange exposure, with consideration 
of all additional evidence since issuance 
of the most recent statement of the case, 
to include the report of a July 2007 VA 
dermatology examination.  If the benefit 
sought remains denied, issue a 
supplemental statement of the case to the 
appellant and his representative, and 
afford the appropriate period to respond.  

2.  If, and only if, the AOJ grants 
service connection for seborrheic 
dermatitis of the face, ears, and groin, 
the veteran should be scheduled for a VA 
genitourinary examination.  The examiner 
should be provided the veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
epididymal cyst is related to seborrheic 
dermatitis or is related to any x-ray 
therapy he was given as treatment (during 
or subsequent to service) for seborrheic 
dermatitis.  The examiner must explain 
the rationale for all opinions given.

3.  Regardless of whether the AOJ denies 
service connection for seborrheic 
dermatitis of the face, ears, and groin, 
the AOJ must also adjudicate the issue of 
entitlement to service connection for a 
right testicle epididymal cyst, claimed 
as secondary to seborrheic dermatitis due 
to Agent Orange exposure, or treatment of 
seborrheic dermatitis due to Agent Orange 
exposure.  If the benefit sought is not 
granted to the veteran's satisfaction, 
issue a statement of the case and afford 
the appropriate time for the veteran and 
his representative to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




